DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The grounds of rejection set forth below for claims 1-2, 4-8, 10, and 14 are the same as those set forth in the previous Office action mailed on Nov. 2, 2021. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 103

Claims 1-2, 4-8, 10, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Organometallics 2012, 31(14), 4962-4970 (herein “Nifant’ev”) in view of US Patent Application Publication No. 2015/0337060 A1 (herein “Castro”).
This rejection was adequately set forth in paragraphs 7-18 of the Office action mailed on Nov. 2, 2021 and is incorporated here by reference.


Allowable Subject Matter

Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form.

Response to Arguments

Applicant’s arguments filed Feb. 2, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

The rejections under 35 U.S.C. § 112(b) that were set forth in the preceding Office action have been withdrawn in light of the amendments of claims 2 and 7.

Regarding the rejection under 35 U.S.C. § 103: Applicant argues (bottom of p. 13 of Remarks) that as Nifant’ev only uses complex 13 in examples, one of ordinary skill in the art would not select complex 14.
This argument is unpersuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. MPEP 2123.
Nifant’ev’s disclosure of complex 14 is a sufficient basis for one of ordinary skill in the art to select and use complex 14.

Applicant argues (middle of p. 14 of Remarks) that Castro describes a different metallocene complex than Nifant’ev, and there is no indication that the cocatalyst system in Castro could be used with different metallocene complexes.
This argument is unpersuasive firstly because it does not articulate the manner in which Castro’s metallocenes differ from the cited complex 14 of Nifant’ev.
The argument is unpersuasive secondly because it is not consistent with Castro’s disclosure that the invention is effective with a broad scope of metallocenes (e.g. see Castro ¶¶ [0038]-[0041]) which encompasses those described by Nifant’ev.

Applicant argues (middle of p. 15 of Remarks) that the invention unexpectedly results in “improved polymerization behavior, higher catalyst productivity, and improved performance in the production of [polymers]”. The argued polymerization behavior and improved performance are not persuasive because the argument does not explain what results correspond to these effects.
The argued higher catalyst productivity is not persuasive because this is an expected effect of the cocatalysts in light of the disclosure in Castro regarding higher catalyst activity (see ¶¶ [0008] and [0125]).

Applicant argues (bottom of p. 15 of Remarks) that the catalyst has certain effects regarding propylene-ethylene copolymers. This argument is unpersuasive firstly because 

Applicant argues (top of p. 16 of Remarks) that the cocatalyst has an effect on comonomer content relative to a catalyst described in Castro. This argument is unpersuasive firstly because it does not clearly identify which examples are being presented as evidence of unexpected results. The burden of explaining data proffered as evidence of non-obviousness lies with the Applicant. MPEP 716.02(b).
This argument is additionally unpersuasive because the argued comparison is not made to the closest prior art (Nifant’ev’s catalyst). MPEP 716.02(e).
The argument is additionally unpersuasive because the argued examples in the cited Table 5 of the specification appear to use different amount of catalyst and polymerization times, and therefore the effects of the catalysts themselves is not clear from the data.

Applicant presents a discussion (p. 17 of Remarks) drawn to an alternative complex 22 described in Nifant’ev. These arguments are unpersuasive because they are not directed to the complex 14 of Nifant’ev that is cited in the rejection, and thus they do not establish an unexpected difference over the complex 14 of Nifant’ev. The argument also does not explain why the results of the complex 14 Nifant’ev that is cited in the 

For the above reasons, the rejection over Nifant’ev in view of Castro that was set forth in the preceding Office action has been maintained above in paragraphs 5-6.

Conclusion

This action is properly final because the claims are rejected on the same grounds as set forth in the previous Office Action mailed on Nov. 2, 2021. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an 
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764